DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
    This communication is in response to Application No. 15/749,151 filed on January 31, 2018 and the Request for continued examination (RCE) presented on December 23, 2020, which amends claims 1, 8 and 9, cancelled claims 6 and 16, added new claims 21-23 and presents arguments, is hereby acknowledged. Claims 1-4, 7-15 and 17-23 are currently pending and subject to examination.

Response to Arguments
I.     Claims are patentable under 35 U.S.C. § 103:

      Applicants argue at page 8 of the remarks, as filed, that the combination of Xu and Pappu fails to teach or suggest "wherein one or more of said attributes has an 
   Applicants argue claims 8 and 9 based on the arguments presented for Claim 1 at page 9 of the remarks. The same explanation is applicable to claims 8 and 9 as mentioned above with respect to claim 1.

Dependent claims 2-4, 7, 10-15 and 17-20
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

New claims 21-23
    As per newly added claims 21-23, Applicants arguments have been fully considered. However, a new ground of rejection is made as discussed below.


Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 5.          Claims 1, 3-4, 7-12, 14-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 8028337 B1); in view of Pappu et al. (US 2013/0304909 A1); and further in view of Chao et al. (US 2007/0280114 A1).
          Regarding claim 1, Xu teaches A method of operating a communications network (col 5 lines 9-15] describe operating a network) comprising: 
          accessing a plurality of network operational data items arranged into groups, each of said groups comprising a plurality of network operational data items ([col 2 lines 7-10, col 5 lines 35-39, col 6 line 65-col 7 line 15] describes accessing a flow includes source IP address (srcIP), destination IP address (dstIP), source port (srcPrt), destination port (dstPrt), and protocol fields (plurality of operation data items) among clusters (groups) within behavior classes),    
     each of said network operational data items having a value for each of a plurality of attributes ([col 5 lines 35-54, col 12 lines 48-51, col 12 lines 65-67] describe attributes 
     and for each group ([col 10 lines 9-18] describes for each cluster (group)): 
           i) for each of said attributes ([col 5 lines 34-39] describes attributes may also be described as the dimensions of a flow and for each attribute):
          a) calculating a measure of the values of said attribute ([col 12 lines 4-12, col 12 lines 49-67] describes compute values of average packet/ byte count per flow size for flow dimension of each cluster (group));
         b) calculating a measure of the variability of the values of said attribute ([col 12 lines 4-12, col 13 lines 19-34] describes for each attribute compute measure the flow size variability (variability value) in packet and bytes);       
      identifying one or more attributes having values with a variability lower than a predetermined threshold ([col 3 lines 40-43] describes value indicating a variability or uncertainty [col 10 lines 9-16, col 12 lines 4-11, col 18 lines 26-34] describes identifying attribute such as flow dimension having low variability flow size which do not exceeds a predetermined threshold);
    and iii) generating a description of the group based on the measure of values found for the one or more identified attributes ([col 12 lines 44-67] describes generates a profile characterizing well-known traffic patterns on the network (description) for dimensions srcIP, dstIP, srcPrt and dstPrt of cluster (group) based on measure of values of average flow size found for identified attribute such as flow dimension);

           Xu fails to teach wherein calculating a measure of values of attribute includes central tendency of the values of attribute; wherein generating a description of group based on measure of values includes measure of central tendency found for the one or more identified attributes; wherein one or more of said attributes has an associated statistical data type indication indicating the statistical data type of data values provided for the attribute as nominal, ordinal or quantitative, and said attribute value variability measure calculation depends upon said statistical data type indication.
         However, Pappu teaches wherein calculating a measure of values of attribute includes central tendency of the values of attribute ([paragraph 0030, 0037] describes attributes refers to the flow count and flow refers to source IP address, destination IP address [paragraph 0054, 0062-0064] describe calculating a measure of values includes central tendency of values of attribute and value that identifies the central position of the data set. For example, mean, median and mode of a data set is typically the measure of the central tendency);
       wherein generating a description of group based on measure of values includes measure of central tendency found for the one or more identified attributes ([paragraph 
byte and flow-usage distribution (attributes)).
       Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Xu to include calculating a measure of values of attribute includes central tendency of the values of attribute and wherein generating a description of group based on measure of values includes measure of central tendency found for the one or more identified attributes. As taught by Pappu in order to provide measure of central tendency that the central tendency is a single typical value that identifies the central position of the network operational data set ([paragraph 0062] in Pappu). 
        Xu and Pappu fails to teach wherein one or more of said attributes has an associated statistical data type indication indicating the statistical data type of data values provided for the attribute as nominal, ordinal or quantitative, and said attribute value variability measure calculation depends upon said statistical data type indication.
      However, Chao teaches wherein one or more of said attributes has an associated statistical data type indication indicating the statistical data type of data values provided for the attribute as nominal, ordinal or quantitative, and said attribute value variability measure calculation depends upon said statistical data type indication ([paragraph 0076, 0078] describes various attribute value associated with various traffic statistics data (e.g. packets-per-second, bits-per-second, number of active flows, and new arriving flow rate) and traffic statistics data types provided for various attribute value according to the nominal traffic profile [paragraph 0043-0044, 0086-0087] describes 
     Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Xu/Pappu to include attributes has an associated statistical data type indication indicating the statistical data type of data values provided for the attribute as nominal and said attribute value variability measure calculation depends upon said statistical data type indication as taught by Chao in order to provide improved packet scoring schemes ([paragraph 0005] in Chao).

      Regarding claim 3, the combination of Xu, Pappu and Chao teaches the method wherein said groups comprise clusters, said step of arranging said plurality of network operational data items into groups comprising clustering said plurality of network operational items into clusters using a clustering process (Xu: [col 5 lines 35-54, col 10 lines 55-66] describes arranging source IP address (srcIP), destination IP address (dstIP), source port (srcPrt), destination port (dstPrt), and protocol fields (plurality of operation data items) among clusters (groups) within behavior classes using clustering process).

       Regarding claim 4, the combination of Xu, Pappu and Chao teaches the method wherein said clustering process is a hierarchical clustering process which arranges said 
       
         Regarding claim 7, the combination of Xu, Pappu and Chao teaches the method  wherein said description of the group comprises the measure of central tendency found for the one or more identified attributes (Pappu: [paragraph 0054, 0062-0064] describe calculating a measure of values includes central tendency of value of attributes [Xu:[col 12 lines 34-67] describes generates a profile characterizing well-known traffic patterns on the network (description) for dimensions srcIP, dstIP, srcPrt and dstPrt of cluster (group) includes measure of randomness values of average flow size found for identified attribute such as flow dimension).
    Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Xu to include calculating a measure of values includes central tendency of value of attributes as taught by Pappu in order to measure of central tendency is calculated as an attempt to describe the data set ([paragraph 0062] in Pappu).    
 
      Regarding claim 8, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 8 Network control apparatus comprising receiver, a processor arranged in operation. In the combination, Xu teaches 
  
       Regarding claim 9, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 9 a computer-implemented method of automatically generating a description of the state of a communications network. In the combination, Xu teaches a computer-implemented method of automatically generating a description of the state of a communications network (Xu: [col 13 lines 29-64] describe automatically generating a profile characterizing well-known traffic patterns on the network (description) of the state of a network).

      Regarding claim 10, the combination of Xu, Pappu and Chao teaches the method wherein the description of the group includes measures of central tendency of two or more attributes of different statistical data types (Pappu: [paragraph 0062, 0064] describes statistical measure of "central tendency" is calculated that identifies the central position of the data set. For example, the average, or mean, of a data set is typically the measure of the central tendency. For each of the attributes accumulated including one or more statistical data to determine existence of any outlier(s) on the network. For example, the data accumulated based on byte count separately and data accumulated based on flow count (two or more attributes of different statistical data types)).


      Regarding claim 11, the combination of Xu, Pappu and Chao teaches the method wherein controlling the operation of the communications network using the generated description of the group includes identifying other data items similar to those present in the group, and controlling the operation of the communications network using those identified other data item (Xu: [col 14 lines 1-4, col 14 lines 51-34] describes identify novel or anomalous behaviors in the clusters and identifying rare behavior classes such as  worm activities (other data items), by definition, represent a typical behavioral patterns and system  may also be designed to be robust enough to handle anomalous traffic patterns, such as those caused by denial of service attacks, flash crowds, worm outbreaks (controlling an operation of the communications network [col 15 lines 25-34] describes find suspicious network events in network operation and manage network operation using generated profile characterizing well-known traffic patterns on the network)).

      Regarding claim 12, the combination of Xu, Pappu and Chao teaches the method wherein controlling the operation of the communications network using the generated 

       Regarding claims 14-15, these claims contain limitations found within that of claims 3-4 and the same rationale to rejections are used.

      Regarding claim 17, this claim contains limitations found within that of claim 7 and the same rationale to rejection is used.

      Regarding claims 18-20, these claims contain limitations found within that of claims 10-12 and the same rationale to rejections are used.

          Regarding claim 21, the combination of Xu, Pappu and Chao teaches the method further comprising automatically finding the statistical data type of the values of the attribute as nominal, ordinal or quantitative by statistically analyzing a plurality of the values of at least one of said attributes (Chao: [paragraph 0087-0088, 0093, 0096] describes analyzing values of attribute for the network packets based on various traffic statistics data (e.g. packets-per-second, bits-per-second, number of active flows, and 
        Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Xu/Pappu to include automatically finding the statistical data type of the values of the attribute as nominal by statistically analyzing values of attributes as taught by Chao in order to analyze the network packets by determining and counting the number of overflows for every attribute of each packet ([paragraph 0056] in Chao).

      Regarding claim 22, this claim contains limitations found within that of claim 21 and the same rationale to rejection is used.

     Regarding claim 23, this claim contains limitations found within that of claim 21 and the same rationale to rejection is used.
    
6.     Claims 2 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 8028337 B1); in view of Pappu et al. (US 2013/0304909 A1); in view of Chao et al. (US 2007/0280114 A1); and further in view of  Subramanian et al. (US 6718320 B1).
         Regarding claim 2, Xu Pappu and Chao fails to teach the method wherein controlling the operation of the communications network using the generated description of the group includes automatically generating a query from said description, and executing the query on a database of network operational data items.
However, Subramanian teaches the method wherein controlling the operation of the communications network using the generated description of the group includes automatically generating a query from said description, and executing the query on a database of network operational data items ([col 7 lines 25-40] describes database include network operational data [col4 lines 25-47, col 9 lines 55-62] describes query specify selection criteria and automatically generating query corresponding to a selected criterion (said description) and executing query on a database of network operational data).
       Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Xu/Pappu/Chao to include automatically generating a query from said description, and executing the query on a database as taught by Subramanian in order to speed up query servicing by maintaining a plurality of materialized views and to selectively direct queries to the appropriate materialized view for which the query can be most rapidly serviced (col 2 lines 1-5] in Subramanian).

       Regarding claim 13, this claim contains limitations found within that of claim 2 and the same rationale to rejection is used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459